Exhibit 10.1

 

FIRST AMENDMENT TO INDUSTRIAL/WAREHOUSE LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO INDUSTRIAL/WAREHOUSE LEASE AGREEMENT (“First Amendment”)
is made effective as of the 14th day of September, 2015 (“Effective Date”), by
and between JAMES CAMPBELL COMPANY LLC, a Delaware limited liability company
(“Landlord”) and INSIGNIA SYSTEMS, INC., a Minnesota corporation (“Tenant”).

 

RECITALS:

 

WHEREAS, Landlord, as successor in interest to Opus Northwest, L.L.C., a
Delaware limited liability company, and Tenant executed that certain
Industrial/Warehouse Lease Agreement dated as of March 27, 2008 (“Lease”),
concerning the leasing of approximately 40,781 square feet, consisting of
approximately 23,914 square feet of office space and 16,867 square feet of
production space/warehouse space that is designated on Exhibit C to the Lease
(“Original Premises”) in a building commonly referred as “Park West Business
Center” located at 8701 Brooklyn Boulevard, Brooklyn Park, Minnesota 55445
(“Building”); and

 

WHEREAS, Landlord and Tenant desire to set forth their agreement concerning
certain amendments and corrections to the Lease according to the terms and
conditions set forth below.

 

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.                      Interpretation of First Amendment.  The Lease is hereby
modified and supplemented.  Wherever there exists a conflict between this First
Amendment and the Lease, the provisions of First Amendment shall control. 
Except as otherwise indicated hereon, capitalized terms shall be defined in the
manner set forth in the Lease.  Except as modified and supplemented hereby, the
Lease is unamended and in full force and effect.

 

2.                      Extended Lease
Term.                                      The parties hereby agree that Tenant
shall extend its tenancy for a period of sixty-three (63) months commencing on
January 1, 2016 (“Extension Date”), and continuing until March 31, 2021
(“Extended Lease Term”).  As such, notwithstanding anything to the contrary
contained in the Lease or herein, the existing termination date of February 29,
2016, for the Lease shall be revised and the revised termination date for the
Lease shall be March 31, 2021 (hereinafter referred to as the “Termination
Date”).

 

3.                      Modified Square Footage of Original Premises.  On or by
the Extension Date, Tenant shall reduce the space occupied by it within the
Original Premises by approximately 17,404 square feet (consisting of
approximately 13,149 square feet of office space and reduction of approximately
4,255 square feet of production space/warehouse space) (“Vacated Premises”),
bringing the revised square footage of remaining space to approximately 23,377
square feet (consisting of approximately 10,765 square feet of office space and
12,612 square feet of production space/warehouse space) (“Modified Premises”). 
The Modified Premises shall also mean and refer to Premises as set forth in the
Lease; any reference to Premises hereinafter shall mean the Modified Premises. 
The Vacated Premises and Modified Premises are depicted on the attached
EXHIBIT A.  Up to the Extension Date, Tenant shall continue to lease from
Landlord the Original Premises according to the terms and conditions as set
forth in the Lease.  Commencing on the Extension Date, Tenant shall lease from
Landlord the Premises.

 

4.                      Vacation Date/Access to Vacated Premises. 
Notwithstanding any language to the contrary contained in this First Amendment,
Tenant shall have until January 30, 2016, by which to vacate the

 

--------------------------------------------------------------------------------


 

Vacated Premises (“Vacation Date”). Tenant shall surrender the Vacated Premises
in “broom clean” condition and otherwise in good order, condition and repair,
reasonable wear and tear excepted.  Tenant shall remove all personal property
from the Vacated Premises and all Alterations from the Vacated Premises (if
required by Landlord pursuant to the Lease) and shall promptly repair any damage
caused by any such removal.  Landlord and Tenant shall, do a walk-though of the
Vacated Premises to confirm Tenant’s surrender of the Vacated Premises per the
condition set forth above and, upon the request of either party, execute a
written confirmation of the Vacation Date.  Despite the fact that Tenant will no
longer be paying rent on the Vacated Premises beginning on January 1, 2016, from
January 1, 2016 through and until the Vacation Date, the Vacated Premises shall
otherwise be subject to the terms and conditions of the Lease.  As of the
Vacation Date, Landlord shall have complete access to the Vacated Premises for
showings and potential improvements for a future tenant.

 

5.                                      Tenant’s Share of Property Expenses.  Up
to the Extension Date, Tenant shall continue to pay Tenant’s Share of Property
Expenses for the Original Premises as set forth in the Lease.  However, Landlord
and Tenant acknowledge that, effective as of the Extension Date, Tenant’s Share
of Property Expenses shall decrease to 22.49%, which is the percentage obtained
by dividing the 23,377 square feet in the Modified Premises by the 103,964
square feet in the Building.

 

6.                                      Base Rent.

 

A.            Until the Extension Date, Tenant shall continue to pay Base Rent
for the Original Premises as set forth in the Lease.  For convenience purposes,
it is restated herein:

 

Term

 

Approx. Rate (psf)

 

Monthly Rent

 

 

 

 

 

 

 

8/1/15-12/31/15

 

$

12.07

 

$

41,018.89

 

 

B.            Commencing on the Extension Date, Tenant shall pay Base Rent for
the Premises as follows:

 

Term

 

Approx.
Rate (psf)

 

Annual Rent

 

Monthly
Rent

 

1/1/16 - 12/31/16

 

$

8.60

 

$

201,042.24

*

$

16,753.52

*

1/1/17 - 12/31/17

 

$

8.82

 

$

206,185.20

 

$

17,182.10

 

1/1/18 - 12/31/18

 

$

9.04

 

$

211,328.04

 

$

17,610.67

 

1/1/19 - 12/31/19

 

$

9.27

 

$

216,704.76

 

$

18,058.73

 

1/1/20 - 12/31/20

 

$

9.50

 

$

222,081.48

 

$

18,506.79

 

1/1/21- 3/31/21

 

$

9.74

 

$

56,922.99

**

$

18,974.33

 

 

--------------------------------------------------------------------------------

*Provided Tenant is not then in default under the Lease beyond any applicable
notice and grace periods, Base Rent shall be abated from 1/1/16—3/31/16.  In the
event Tenant is then in default under the Lease beyond any applicable notice and
grace periods, Tenant shall not receive said abatement and Tenant’s obligation
to pay Base Rent shall be continuing and ongoing.

 

**Note this term is not a full twelve (12) month term; it is a three (3) month
term.

 

7.                                      Heating, Ventilating and Air
Conditioning Systems.  Tenant shall accept the existing heating, ventilating and
air conditioning systems serving the Premises in their “as-is, where-is”
condition as of the Effective Date.  Tenant shall continue to maintain and
repair all existing heating, ventilating and air conditioning systems serving
the Premises.  Notwithstanding the foregoing and subject to the terms

 

--------------------------------------------------------------------------------


 

and conditions of the Lease, in the event an existing heating, ventilating and
air conditioning rooftop system servicing the Premises existing prior to the
Extension Date requires replacement, Landlord shall install the same and shall
pay for the cost of such replacement; provided, Tenant shall reimburse Landlord
for the heating, ventilating and air conditioning rooftop system replacement
costs as part of its payment of Tenant’s Share of Property Expenses.  Tenant’s
proportionate share of the heating, ventilating and air conditioning rooftop
system replacement costs shall be determined by dividing Tenant’s remaining
Lease term, including any renewal or extension terms, if exercised, by the
useful life of the heating, ventilating and air conditioning system (which for
purposes of the Lease, has been determined to be twelve (12) years, or one
hundred forty-four (144) months) multiplied by the replacement cost of the
heating, ventilating and air conditioning rooftop system (e.g., if Tenant has
thirty-six (36) months remaining in the Lease term including any renewal or
extension terms, if exercised, when the heating, ventilating and air
conditioning rooftop system is replaced, Tenant would be responsible for 36/144
(25%) of the replacement cost of the heating, ventilating and air conditioning
rooftop system, payable in equal monthly installments as part of Tenant’s Share
of Property Expenses).  In the event a renewal or extension term is agreed to
after Tenant’s proportionate share of the heating, ventilating and air
conditioning system replacement costs has already been calculated, then said
proportionate share shall be recalculated to account for and include the renewal
or extension term.

 

8.                                      Planning Services.  Landlord, at its
sole cost and expense, shall engage Genesis Architecture to provide customary
architectural and planning services to produce construction drawings necessary
for the City of Brooklyn Park’s permit approval process for the Tenant
Improvements (as hereinafter defined) (the “Plans”).  If the City of Brooklyn
Park or the Landlord require revisions to the Plans, the cost of those revisions
shall also be at Landlord’s sole cost and expense. However, if Tenant requests
design, architectural and planning services beyond the Plans approved by both
Landlord and the City of Brooklyn Park, then the cost of the additional design,
architectural and planning services shall be at Tenant’s sole cost and expense.

 

9.                                      Tenant Improvements.  Tenant, may, at
its sole cost, install fixtures, equipment and furnishings in or to the Premises
in a first-class manner and at a minimum consistent with Landlord’s building
standard materials and finishes and with Tenant’s permitted use.  Such trade
fixture and furnishing activities shall be defined herein collectively as the
“Tenant Improvements.”  Tenant shall work with Landlord and cause Genesis
Architecture to complete and deliver the Plans with due diligence, time being of
the essence.  Landlord and Tenant hereby agree to use their best efforts to
agree to finalize the Plans by October 1, 2015.  The Plans shall be subject to
Landlord’s approval and the approval of all local governmental authorities with
jurisdiction.  Landlord agrees not to unreasonably withhold its approval of said
Plans.  If Landlord notifies Tenant that changes are required to the final Plans
submitted by Tenant, Tenant shall promptly submit to Landlord, for its approval,
the Plans amended in accordance with the changes so required.  The Plans shall
also be revised, and the Tenant Improvements shall be changed, to incorporate
any work required in the Premises by any local governmental field inspector. 
Landlord’s approval of the Plans shall in no way be deemed to be (i) an
acceptance or approval of any element therein contained which is in violation of
any applicable laws, ordinances, regulations or other governmental requirements,
or (ii) an assurance that work done pursuant to the Plans will comply with all
applicable laws (or with the interpretations thereof) or satisfy Tenant’s
objectives and needs.  Landlord shall deliver written notice (the “Approval
Notice”) to tenant upon Landlord’s approval of the Plans.

 

--------------------------------------------------------------------------------


 

Upon the delivery of the Approval Notice, Landlord and Tenant hereby mutually
agree to select Cushman Wakefield Northmarq Construction Management (“CWNCM”) as
the construction manager for the Tenant Improvements. Tenant shall enter in a
contract with CWNCM (the “CWNCM Contract”) for management of the Tenant
Improvements in a form consistent with the bid or proposal approved by Tenant,
which contract shall be capped at three percent (3%) of the total construction
costs for the Tenant Improvements. Notwithstanding the foregoing, Tenant shall
not have to pay CWNCM a percentage of costs of the following Tenant
Improvements: architectural and planning services provided by Genesis
Architecture for the Plans (as set forth above in Section 8), furniture or
equipment moving, or voice or data installation, unless Tenant requests that
CWNCM hire vendors to coordinate the same. CWNCM shall request bids from up to
three (3) general contractors to perform the Tenant Improvements based on the
Plans, and CWNCM, Landlord and Tenant shall mutually agree on the selection of a
general contractor.  Tenant shall cause the general contractor to complete the
Tenant Improvements with due diligence and in accordance with the approved
Plans.  All costs incurred by Tenant in its CWNCM Contract and its contract with
the selected general contractor for the completion of the Tenant’s Work shall be
paid by Tenant.

 

10.                               Tenant Improvement Allowance.  Landlord shall
pay to Tenant an improvement allowance (the “Allowance”) in an amount not to
exceed Two Hundred Seventy-Five Thousand and no/100s Dollars ($275,000.00) to be
used solely to reimburse Tenant for the costs and expenses directly incurred by
Tenant related to purchasing, constructing or installing Tenant Improvements
(“Tenant Costs”).  The Allowance shall be payable in accordance with the
following terms and conditions:

 

(a)                                 Payment of Allowance.

 

i.              When requesting reimbursement from Landlord for Tenant Costs,
Tenant shall provide to Landlord a detailed statement in writing, certified by
Tenant to be accurate as of the date thereof, of the costs incurred by Tenant
through the time frame for which it is requesting payment (which time frame
shall be no more frequently than monthly) along with copies of all
invoices/receipts related thereto, which gives rise to all or a portion of the
Allowance together with standard full lien waivers from the general contractor
and from any and all subcontractors for charges included in the statement
(collectively, the submission of Tenant’s certified statement, receipts and lien
waivers shall be referred to as a “Reimbursement Request”).  Tenant shall be
allowed to make up to four (4) Reimbursement Requests, unless agreed to
otherwise by Landlord in writing.

 

ii.             Upon Landlord’s receipt of all of the foregoing items, Landlord
shall make payment of such portion of the Allowance that is so certified by
Tenant directly to Tenant by the expiration of the thirtieth (30th) day after
Tenant’s submission of a Reimbursement Request.

 

(b)           Tenant shall have until June 30, 2016, to request payment of the
Allowance, or portions thereof, as reimbursement for Tenant Costs.  Tenant shall
have no right to the Allowance after June 30, 2016 unless mutually agreed upon
in writing by Landlord and Tenant.

 

(c)           Tenant shall be solely responsible for the payment of the amount,
if any, by which the Tenant Costs exceed the Allowance (this includes any costs
associated with change orders made by Tenant to Tenant Improvements).

 

--------------------------------------------------------------------------------


 

(d)           If Landlord fails to reimburse Tenant within thirty (30) days
after Tenant’s full and complete submission of a Reimbursement Request and if
such failure to reimburse Tenant continues for an additional period of thirty
(30) days after Tenant notifies Landlord in writing of Landlord’s failure to
reimburse (“Failure to Reimburse Notice”), then Landlord shall be in default.
Notwithstanding anything in the foregoing to the contrary, Landlord shall pay
Tenant a late charge in the amount of $100.00 per day for any delay in
reimbursement from the first day after its receipt of the Failure to Reimburse
Notice through and including the tenth (10th) business day thereafter and an
additional $250.00 per day for any delay in reimbursement in excess of the
aforementioned period.

 

11.                               Extension Option.  Tenant shall have the
option to extend its tenancy (“Additional Extension”) immediately beyond the
scheduled Termination Date for one (1) five (5) year period (“Additional
Extension Term”) upon the following terms and conditions:  (i) Tenant shall give
Landlord written notice of its election to exercise such option (the “Additional
Extension Notice”) no later than two hundred seventy (270) days prior to the
Termination Date; (ii) no event of default (as defined in Article 14 of the
Lease) exists; and (iii) the Lease shall be in full force and effect on the date
Tenant delivers the Additional Extension Notice.  If Tenant timely and properly
exercises the foregoing Additional Extension, the following terms and conditions
shall also be applicable:

 

a.              Base Rent Payable.  Tenant shall pay Base Rent on the Premises
during the Additional Extension Term at a rate equal to the “Market Rate” for
similar buildings in the northwest submarket of St. Paul/Minneapolis, Minnesota
For purposes hereof, the phrase “Market Rate” shall be defined as the rate of
Base Rent for the Premises that a willing tenant would pay, and that a willing
landlord would accept, in arms-length bona-fide negotiations if the same were
being leased for the Additional Extension Term to a single tenant “As-Is” and
taking into consideration the following: all costs incurred by Landlord in the
negotiation of such extension, including any brokerage fee payable by Landlord
in connection therewith; the size of the space in question and its utility for
leasing to other occupants conducting different uses; the quality, age and
location of the building; and the financial resources of Tenant.

 

Landlord shall, within ten (10) days of the date of the Extension Notice,
assuming Tenant desires to lease the Premises, provide Landlord’s determination
of the applicable Market Rate (“Landlord’s Market Rate Notice”).  If Tenant
disagrees with Landlord’s determination of the Market Rate, Tenant shall give
Landlord written notice of that disagreement (“Tenant’s Dispute Notice”) within
ten (10) days of receipt of Landlord’s Market Rate Notice, stating the amount
which Tenant believes the Market Rate should be and the basis for such belief,
and Landlord and Tenant shall endeavor in good faith to agree on the Market
Rate.

 

If Tenant does not deliver Tenant’s Dispute Notice to Landlord within ten
(10) days of receipt of Landlord’s Market Rate Notice, Tenant shall be deemed to
agree with and accept Landlord’s determination of the Market Rate.  In the event
of the timely delivery of Tenant’s Dispute Notice and if Landlord and Tenant
have not agreed as to the Market Rate for the Additional Extension Term within
forty-five (45) days after Tenant’s receipt of Landlord’s Market Rate Notice,
either party may, within ten (10) business days of the expiration of said
forty-five (45) day period, deliver to the other party a written notice
withdrawing its Extension Notice or Landlord’s Market Rate Notice, as the case
may be.

 

b.              Other Provisions.  Except as otherwise stated, all terms and
conditions of the Lease, including Tenant’s obligation to pay Tenant’s Share of
Property Expenses and all other items

 

--------------------------------------------------------------------------------


 

of additional rent, shall remain in full force and effect during each year of
the Additional Extension Term, if any; provided, Landlord shall have no
obligation to construct, or contribute to the costs of constructing any
leasehold improvements during the Additional Extension Term.

 

12.                               Other Options/Rights.  Landlord and Tenant
hereby acknowledge that Article 21 of the Lease shall terminate as of the date
of this First Amendment; it being the intent that the parties are extending the
Lease, but under different terms than set forth in Article 21.  Further,
Landlord and Tenant hereby acknowledge that other than Extension Option set
forth in Section 11 herein, any other expansion rights, extension rights, rights
of first refusal or first offer, renewal rights, option rights and/or
termination rights (collectively, “Options”) which may have existed under the
terms of the Lease shall terminate as of the date of this First Amendment. 
Notwithstanding the foregoing, Landlord and Tenant hereby acknowledge that
Article 23 of the Lease shall terminate as of December 31, 2015; it being
acknowledged that the right granted therein is only applicable during the
initial term of the Lease.

 

13.               Notices.  Pursuant to Section 18.1 of the Lease, the parties
hereby provide:

 

The following is the notice address for Landlord:

 

James Campbell Company LLC

425 California Street

Suite 500

San Francisco, CA 94104

Attn:  Executive Vice President

Real Estate Investment Management

 

With a copy to:

 

James Campbell Company LLC

c/o Cushman & Wakefield/NorthMarq
3500 American Blvd W - #200

Minneapolis, MN 55431

Attn: John Erickson

 

The following is the notice address for Tenant:

 

Insignia Systems, Inc.

Attn: John Gonsior

8799 Brooklyn Blvd.

Brooklyn Park, MN 55445

 

With a copy to:

 

Winthrop & Weinstine, P.A.

Attn: Matt McBride

225 South Sixth Street, Suite 3500

Minneapolis, MN 55402

 

14.               Other Provisions.  Except as otherwise stated, all terms and
conditions of the Lease, including Tenant’s obligation to pay for its own
utilities for the Premises (which utilities shall be

 

--------------------------------------------------------------------------------


 

separately metered and Tenant shall contract directly with the utilities
suppliers for the payment of those utilities, except for water and sanitary
sewer which is provided by Landlord and paid as part of Operating Expenses) and
all other items of additional rent, if any, shall remain in full force and
effect during the term of the Lease; provided, Landlord shall have no obligation
to construct, or contribute to the costs of constructing leasehold improvements,
if any, during the term of the Lease, as extended. Landlord and Tenant hereby
acknowledge and agree that Tenant’s address of 8799 Brooklyn Boulevard, Brooklyn
Park, Minnesota 55445 shall remain unchanged.

 

15.               Brokerage Fees.  Landlord and Tenant recognize that Jason
Meyer and Brent Masica of Cushman & Wakefield/NorthMarq represent Landlord and
Patrick Schneider of Calhoun Commercial represents tenant in this transaction. 
All commissions associated with this transaction shall be paid by the Landlord
pursuant to a separate agreement.

 

[Signature page to follow]

 

--------------------------------------------------------------------------------


 

THIS FIRST AMENDMENT TO LEASE AGREEMENT is executed and delivered as of the date
first above written.

 

LANDLORD:

 

 

 

JAMES CAMPBELL COMPANY LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Dorine Holsey Streeter

 

 

Dorine Holsey Streeter

 

 

Executive Vice President

 

 

Real Estate Investment Management

 

 

 

 

 

Date:

9/14/2015

 

 

 

 

 

 

By:

/s/ Kathleen Burgi-Sandell

 

 

Kathleen Burgi-Sandell

 

 

Vice President Regional Manager

 

 

 

 

 

 

Date:

9-14-15

 

 

 

TENANT:

 

 

 

INSIGNIA SYSTEMS, INC.,

 

a Minnesota corporation

 

 

 

 

By:

John Gonsior

 

 

John Gonsior

 

 

President and CFO

 

 

 

 

 

Date:

9/3/15

 

 

 

 

 

Approved as form only, which

 

approval is for the sole benefit of

 

Landlord and does not constitute the

 

assumption by the undersigned of

 

any obligations hereunder:

 

 

 

FAEGRE BAKER DANIELS LLP

 

 

 

By:

Angela M. Woessner

 

 

Angela M. Woessner

 

 

Counsel

 

 

 

Date:

9.11.15

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

VACATED PREMISES/ PREMISES

 

See attached.

 

--------------------------------------------------------------------------------


 

[g178311kk03i001.gif]

 

--------------------------------------------------------------------------------